SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2014 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CORPORATE EVENTS CALENDAR – 2014 (Updated November 17, 2014) Company Name GOL LINHAS AÉREAS INTELIGENTES S.A. Central Office Address Praça Comandante Lineu Gomes, s/n, portaria 3, Aeroporto, CEP 04626-900 – São Paulo - SP Internet Site www.voegol.com.br/ir Director of Investor Relations Name: Edmar Prado Lopes Neto E-mail: ri@golnaweb.com.br Telephone: (55 11) 2128-4700 Fax: (55 11) 5098-7888 Responsible for Investor Relations Area Name: Edmar Prado Lopes Neto E-mail: ri@golnaweb.com.br Telephone: (55 11) 2128-4700 Fax: (55 11) 5098-7888 Publications (and locality) in which its corporate documents are published Valor Econômico (São Paulo) Diário Oficial do Estado de São Paulo Material Fact or Act Websites Disclosure Valor Econômico Portal - www.valor.com.br/valor-ri NEO1 Portal - www.portalneo1.net The Company is bound to submit all matters of arbitration to the Market Arbitration Chamber, pursuant to the Arbitration Clause of the Company’s Bylaws. Annual Financial Statements and Consolidated Financial Statements, when applicable, related to the fiscal year ended on 12/31/2013 EVENT DATE Accessible to Stockholders 03/25/2014 Publication 03/25/2014 Submission to BM&FBOVESPA 03/25/2014 Standardized Financial Statement (DFP), related to the fiscal year ended on 12/31/2013 EVENT DATE Submission to BM&FBOVESPA 03/25/2014 Annual Financial Statements and Consolidated Financial Statements, when applicable, according to international standards, related to the fiscal year ended on 12/31/2013 EVENT DATE Submission to BM&FBOVESPA 03/25/2014 Cash Payments from net income from the fiscal year ended on 12/31/2013 Event Event Date Amount (R$) Amount per share Common and Preferred Payment Date ON 1 Reference Form for the ongoing fiscal year ended on 12/31/2014 EVENT DATE Submission to BM&FBOVESPA 05/30/2014 Quarterly Financial Statements – ITR EVENT DATE Submission to BM&FBOVESPA Related to the 1st quarter 2014 05/14/2014 Related to the 2nd quarter 2014 08/13/2014 Related to the 3rd quarter 2014 11/11/2014 Quarterly Financial Statements in English or in accordance with international standards EVENT DATE Submission to BM&FBOVESPA Related to the 1st quarter 2014 05/14/2014 Related to the 2nd quarter 2014 08/13/2014 Related to the 3rd quarter 2014 11/11/2014 Annual General Meeting EVENT DATE Publication of the Call Notice 04/14/2014 04/15/2014 04/16/2014 04/17/2014 Submission of the Call Notice to BM&FBOVESPA 04/11/2014 Submission of the Administrative Proposal to BM&FBOVESPA 03/28/2014 Annual General Meeting 04/30/2014 Filing of the main resolutions of the Board of Directors Meeting to BM&FBOVESPA 04/30/2014 Submission of the Minutes of the Annual General Meeting to BM&FBOVESPA 04/30/2014 Public Meetings with Analysts EVENT DATE GOL DAY (NY) - Meeting with Analysts – Audio and presentation will be available in the Investor Relations website: www.voegol.com.br/ir. Place: NYSE ( 2 Broad Street - New York, NY 10005 - Board Room ) at 11:30am (US Eastern Time) 09/08/2014 GOL DAY (SP) - Public Meeting with Analysts and Investors – Place: Sheraton São Paulo WTC Hotel (Av. das Nações Unidas, 12.559) – 9h00 (UTC Time) - Audio and presentation will be available in the Investor Relations website: www.voegol.com.br/ir 12/01/2014 Conference Call to discuss quarterly results in (IFRS) EVENT DATE Conference Call to discuss the 4th quarter and fiscal year of 2013 financial results 03/26/2014 Conference Call to discuss the 1st quarter 2014 financial results 05/15/2014 Conference Call to discuss the 2nd quarter 2014 financial results 08/14/2014 Conference Call to discuss the 3rd quarter 2014 financial results 11/12/2014 2 EVENT DATE Conference Call to discuss December 2013 results – to be held at 11:00 am, in Portuguese, and at 12:00 pm, in English (Eastern Standard Time) 01/ 22/2014 Conference Call to discuss Strategic Alliance Announcement - to be held at 5:30pm, in Portuguese, and at 6:00pm, in English, Eastern Standard Time. Audio and presentation will be available in the Investor Relations website: www.voegol.com.br/ir . 02/19/2014 Conference Call to discuss March 2014 results 04/28/2014 Conference Call to discuss June 2014 results 07/28 /2014 Conference Call to discuss September 2014 results 10/23 /2014 Board of Directors’ Meetings EVENT DATE Board of Directors’ Meeting- Resignation of a Vice-President Officer and deliberation regarding capital increase on the Company’s subsidiary 01/31/2014 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 01/31/2014 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 01/31/2014 EVENT DATE Board of Directors’ Meeting- Approval of grant of guarantee by the Company 02/14/2014 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 02/14/2014 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 02/14/2014 EVENT DATE Board of Directors’ Meeting- Disclosure of the 4th quarter 2013 financial results and election of Executive Officers and Approval of Documents for the 2014 Annual General Meeting 03/25/2014 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 03/25/2014 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 03/25/2014 EVENT DATE Board of Directors’ Meeting -Disclosure of the 1st quarter 2014 financial results 05/13/2014 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 05/13/2014 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 05/13/2014 EVENT DATE Board of Directors’ Meeting - Capital increase of the Company. 05/28/2014 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 05/28/2014 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 05/28/2014 EVENT DATE Board of Directors’ Meeting- Approval of grant of guarantee by the Company 06/18/2014 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 06/18/2014 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 06/18/2014 EVENT DATE Board of Directors’ Meeting- Disclosure of the 2nd quarter 2014 financial results 08/12/2014 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 08/12/2014 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 08/12/2014 EVENT DATE Board of Directors Meeting – Approval of guarantee by the Company 08/26/2014 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 08/26/2014 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 08/26/2014 EVENT DATE Board of Directors Meeting - Disclosure of the 3rd quarter 2014 financial results 11/11/2014 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 11/11/2014 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 11/11/2014 EVENT DATE Board of Directors’ Meeting - Approval of 2015 Budget 12/19/2014 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 12/19/2014 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 12/19/2014 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 17, 2014 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
